         Case 2:19-cr-00167-KJD-NJK Document 26 Filed 04/23/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00167-KJD-NJK
 4
                    Plaintiff,                               ORDER
 5
            v.
 6
     GABRIEL PINEDA-TORRES,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel and good cause appearing,

11          IT IS FURTHER ORDERED that the Sentencing Hearing currently scheduled for April

12                                                        June 23, 2020
     28, 2020, at 10:00 a.m., be vacated and continued to _______________                 9 00
                                                                          at the hour of ___:___

13   a
     __.m.; or to a time and date convenient to the court.

14                     23rd day of April, 2020.
            DATED this ____

15
16
                                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                      3
